DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 
Examiner’s Amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Michael Carey (Reg. No. 72,135) on May 2, 2022.
4.	The application has been amended as follows:
	Amend claims 6 and 7, including [deletion], as follows:
	

	6. (Currently Amended) The method of claim 5, wherein the forming the plurality of polysilicon patterns comprises forming a plurality of spacers to sidewalls of the [patterned] first sacrificial layer, and removing the [patterned] first sacrificial layer.

	7. (Currently Amended) The method of claim 6, wherein a distance between the polysilicon patterns is the same as a width of the [patterned] first sacrificial layer.

Allowable Subject Matter
5.	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0172927.  The improvement comprises an insulating spacer extending sidewalls of the plurality of the vertical channels and upper surfaces of the plurality of the bottom epitaxial layers; and a gate dielectric layer and a gate metal between the plurality of vertical channels and the insulating spacer.
	In re claim 5, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0172722.  The improvement comprises forming a first oxide layer on a substrate; forming a second oxide layer on the first nitride layer; forming a second nitride layer on the second oxide layer; forming a polysilicon layer on the second nitride layer; forming a plurality of polysilicon patterns; and removing a portion of the first oxide layer, first nitride layer, second oxide layer and second nitride layer using the plurality of polysilicon patterns as a mask.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant’s arguments, submitted on 4/27/22, have been fully considered and are persuasive.  The rejection with respect to claims 1-4 has been withdrawn. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 2, 2022



/HSIEN MING LEE/